Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25Y

 

 

TWENTY-SIXTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

 

This Twenty-sixth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Holding Company, LLC, a Delaware limited liability company (“Customer”).  CSG
and Customer entered into that certain Amended and Restated CSG Master
Subscriber Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

CSG and Customer agree to the following as of the Effective Date:

 

1.   CSG agrees to provide and Customer desires to use CSG’s Product
Configurator ("PC") - Billing Configuration Edition ("BCE") in accordance with
the terms of this Amendment.  CSG and Customer agree to a limited implementation
and deployment of BCE into CTER (the "Trial") for a trial period of ****** (**)
**** (the “Trial Period”), at ** **** ** ********.  The Trial will consist of
deployment of BCE to *** (*) ******************* ****** ********* into CTER (the
"BCE Trial") following execution by Customer and CSG of this Amendment and that
certain Statement of Work regarding implementation and deployment of BCE (CSG
document no. 2312037) (the "BCE SOW") pursuant to the terms of the BCE
SOW.  Prior to the completion of the Trial Period, Customer shall provide
written notice (email shall be sufficient) to CSG of either (i) its acceptance
of the BCE services for Customer’s continued use, or (ii) the discontinuance of
BCE at completion of the Trial Period.  Customer will *** ** ******* ***
************** *** ********** ** *** *** *** ***** or *** ***** **** ******
******** ******* ****** ****** ** ********* ***.  Subject to Customer's timely
acceptance of the Trial, BCE shall be implemented and deployed in *** (*)
subsequent and as nearly simultaneously as possible implementation and
deployment events, pursuant to the BCE SOW: (i) implementation and deployment of
BCE to all remaining Customer's system principals to CTER and (ii)
implementation of BCE to all Customer's system principals to Customer's
production environment.  Upon CSG’s receipt of Customer’s acceptance of BCE, the
Agreement is hereby amended by adding BCE to Schedule C, entitled “Recurring
Services,” and, therefore, Schedule C, RECURRING SERVICES, shall be amended to
add Product Configurator ("PC") Billing Configuration Edition ("BCE") to the
section titled "RECURRING SERVICES DESCRIPTION" as follows:

 

CSG Product Configurator ("PC") – Billing Configuration Edition ("BCE").  The
Product Configurator Billing Configuration Edition is a back office application
that is used to define billing code tables.  With this new application, CSG is
providing a more robust definition and validation layer. BCE is used to manage
the following code tables: 9xx, TM, TR, TT, 03, CT44. 

 

2.   Upon Customer's acceptance of the BCE Trial and pursuant to the terms and
conditions of the Agreement, upon implementation and deployment of BCE to all
Customer's system principals into

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

CTER following the BCE Trial and subsequent implementation and deployment into
Customer's production environment, pursuant to the BCE SOW, Schedule F, "Fees,"
section entitled "CSG Services," Section I. entitled "Processing," shall be
amended to add a new subsection G., entitled "CSG's Product Configurator -
Billing Configuration Edition ("BCE")" as follows:

 

G. CSG’s Product Configurator - Billing Configuration Edition ("BCE")

Description of Item/Unit of Measure

   Frequency

Fee

1.Product Configurator - Billing Configuration Edition

 

 

a)Implementation Fee (Note 1)

********

*****  

Note 1:  Implementation Fee includes BCE deployment as set forth in the BCE SOW.

 

3.   Customer and CSG agree to amend the Agreement to add Product Configurator -
Enhanced Sales  Edition as follows:

 

a)  Schedule C, RECURRING SERVICES, shall be amended to add Product Configurator
("PC") Enhanced Sales Edition ("ESE") as follows:

 

CSG Product Configurator ("PC") – Enhanced Sales Edition ("ESE").  CSG Product
Configurator – Enhanced Sales Edition is a centralized application supporting
the definition of attributes required to operate and customize products that are
sold and delivered within a CSG Customer’s business. ESE provides a common point
of configuration for billing tables, marketing products and offers.  Requires
CSG Product Configurator ("PC") – Billing Configuration Edition ("BCE").  

 

b)    Upon implementation and deployment, pursuant to a Statement of Work that
will be executed by CSG and Customer, Schedule F, "Fees," section entitled "CSG
Services," Section I. entitled "Processing," shall be amended to add a new
subsection H., entitled "CSG's Product Configurator - Enhanced Sales Edition
("ESE")" as follows:

 

H.  CSG’s Product Configurator - Enhanced Sales Edition ("ESE") (Note 1)

Description of Item/Unit of Measure

    Frequency

Fee

1. Product Configurator - Enhanced Sales Edition

 

 

a)Implementation Fee (Note 2)

********

*****  

b)Recurring Fees (per ********* **********)

*******

$******

Note 1:  ESE or OME (defined below) will be available for Customer; not,
however, both at the same time in the same sys/prin.

Note 2: Implementation Fee includes ESE deployment as set forth in a mutually
agreed upon Statement of Work between CSG and Customer.

 

4.    Customer and CSG agree to amend the Agreement to add Product Configurator
– Offer Management  Edition as follows:

 

a)    Schedule C, RECURRING SERVICES, shall be amended to add Product
Configurator ("PC") Offer Management Edition ("OME") as follows:

 

CSG Product Configurator ("PC") – Offer Management Edition ("OME").  CSG Product
Configurator – Offer Management Edition is a centralized application supporting
the definition of attributes required to operate and customize products that are
sold and delivered within a CSG Customer’s business.  The Offer Management
Edition supports the ability to define multiple price plans for a service code,
allowing the same service code to be sold at multiple price points, the ability
to define promotions, which automate the price transition on the billing system
at a predefined point in time, and offer statements, which allow components of
an offer to be grouped at the offer level on a statement.  OME provides a common
point of configuration for billing tables, price plans, marketing products,
offers, promotions, and statements.  Requires CSG Product Configurator ("PC") –
Billing Configuration Edition ("BCE").  

 

b)   Upon implementation and deployment, pursuant to a Statement of Work that
will be executed by CSG and Customer, Schedule F, "Fees," section entitled "CSG
Services," Section I. entitled "Processing," shall be amended to add a new
subsection I., entitled "CSG's Product Configurator – Offer Management Edition
("OME")" as follows:

 

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

I.  CSG’s Product Configurator – Offer Management Edition ("OME") (Note 1)

Description of Item/Unit of Measure

Frequency

Fee

1. Product Configurator – Offer Management Edition

 

 

a)Implementation Fee  (Note 2)

********

*****  

b)Recurring Fees (per ********* **********)

*******

$******

Note 1:  ESE or OME will be available for Customer; not, however, both at the
same time in the same sys/prin.

Note 2: Implementation Fee includes OME deployment as set forth in a mutually
agreed upon Statement of Work between CSG and Customer.

 

5.    Therefore, as of the Effective Date, Sections 1-3 of that certain
Fifteenth Amendment to the Agreement effective as of January 3, 2011 (CSG
document no. 2306672), are deleted in their entirety, are of no further force or
effect, and are replaced with the terms provided in Sections 1-4 of this
Amendment; neither party shall have any further obligations relating thereto and
the terms of the Agreement as amended herein shall govern the obligations
related to the Services provided herein..

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Joseph P. Murray

 

 

By:  /s/ Joseph T. Ruble

 

Title:  VP Billing

 

Title:  EVP - General Counsel

 

Name:  Joseph P. Murray

 

Name:  Joe T. Ruble

 

Date:  4/3/12

 

Date:  4-4-12

 

 